Name: 80/180/EEC: Council Decision of 20 December 1979 concerning the conclusion of the Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri -foodstuffs industry
 Type: Decision
 Subject Matter: Europe;  tariff policy;  international trade;  agri-foodstuffs;  European construction
 Date Published: 1980-02-15

 Avis juridique important|31980D018080/180/EEC: Council Decision of 20 December 1979 concerning the conclusion of the Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri -foodstuffs industry Official Journal L 039 , 15/02/1980 P. 0036 - 0036 Greek special edition: Chapter 11 Volume 18 P. 0033 COUNCIL DECISION of 20 December 1979 concerning the conclusion of the Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri-foodstuffs industry (80/180/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, on the basis of Article XXVIII of the General Agreement on Tariffs and Trade (GATT), Austria indicated its intention of unbinding tariff concessions on certain products of which the European Economic Community is its principal supplier; Whereas the Commission opened negotiations with Austria under Article XXVIII of the GATT and has reached an Agreement with that country ; whereas the said Agreement is satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri-foodstuffs industry is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The Contracting Parties to the General Agreement on Tariffs and Trade shall be notified of the result of the negotiations. Done at Brussels, 20 December 1979. For the Council The President J. TUNNEY ANNEX Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri-foodstuffs industry The Delegations of Austria and of the Commission of the European Communities have concluded their negotiations under Article XXVIII for the modification or withdrawal of concessions provided for in Schedule XXXII-Austria as set out in the report attached. Geneva, 2 October 1979. (subject to ratification) For the Delegation of Austria For the Delegation of the Commission of the European Communities RESULTS OF NEGOTIATIONS UNDER ARTICLE XXVIII FOR THE MODIFICATION OR WITHDRAWAL OF CONCESSIONS IN THE SCHEDULE XXXII-AUSTRIA CHANGES IN SCHEDULE XXXII-AUSTRIA >PIC FILE= "T0012728"> >PIC FILE= "T0012729"> >PIC FILE= "T0012730"> ANNEX Agreement negotiated between the European Economic Community and Austria under Article XXVIII of the GATT concerning certain products of the agri-foodstuffs industry The Delegations of Austria and of the Commission of the European Communities have concluded their negotiations under Article XXVIII for the modification or withdrawal of concessions provided for in Schedule XXXII-Austria as set out in the report attached. Geneva, 2 October 1979. (subject to ratification) For the Delegation of Austria For the Delegation of the Commission of the European Communities RESULTS OF NEGOTIATIONS UNDER ARTICLE XXVIII FOR THE MODIFICATION OR WITHDRAWAL OF CONCESSIONS IN THE SCHEDULE XXXII-AUSTRIA CHANGES IN SCHEDULE XXXII-AUSTRIA >PIC FILE= "T0012728"> >PIC FILE= "T0012729"> >PIC FILE= "T0012730">